Citation Nr: 0632800	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  93-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a claim for a TDIU due to service-
connected disabilities.

In April 1994, the veteran testified at a hearing at the 
Board before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.  

This case was previously before the Board in September 1995, 
January 1998, March 2000, and September 2003.  In September 
1995, the veteran's claim was remanded so that additional 
evidentiary development, including VA examinations, could be 
completed regarding several inextricably intertwined claims 
for increased disability evaluations and service connection; 
as well, the Board sought to have the veteran's VA vocational 
rehabilitation program folder associated with his claims 
file.  

In January 1998, the veteran's claim was remanded in an 
effort to obtain the veteran's complete service medical 
records, issue a supplemental statement of case on a related 
increased disability claim, and to obtain additional VA 
examinations and information regarding the veteran's 
industrial and educational background.

The March 2000 Board remand was issued as a result of a 
decision by the Board to grant service connection for the 
veteran's low back disorder and an increased disability 
evaluation for his service-connected cervical spine.  The 
Board requested that all additional evidence and information 
be obtained as to these disorders prior to adjudicating the 
veteran's claim for a TDIU.

The veteran's claim for a TDIU was again before the Board in 
September 2003.  At that time, pursuant to authority provided 
by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
additional evidentiary development in this case.  However, a 
decision by the Federal Circuit held 38 C.F.R. § 19.9(a)(2) 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So the Board remanded his case to the RO 
to complete the additional development initially requested by 
the Board and to review any evidence already obtained by the 
Board, as well as for issuance of a supplemental statement of 
the case (SSOC).  The appeal since has been returned to the 
Board for further appellate consideration.

Unfortunately, still further development is required before 
the Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

In a statement received in August 2006, following 
certification of this appeal to the Board, the veteran raised 
a claim of entitlement to service connection for a 
psychiatric disability, to include clinical depression and 
bipolar affective disorder.  The Board finds that this issue 
is inextricably intertwined with the issue on appeal, and 
must be adjudicated by the RO prior to appellate 
consideration of the issue on appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim or 
claim for TDIU.  

A preliminary review of the claims file does not indicate 
the veteran has received adequate VCAA notice with regard to 
his claim of entitlement to a TDIU, nor with regard to his 
newly raised claim of entitlement to service connection for a 
psychiatric disability, to include clinical depression and 
bipolar affective disorder.  Furthermore, the veteran has not 
been apprised that a disability rating and effective date 
will be assigned in the event of award of any benefit sought.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claim of 
entitlement to a TDIU, and newly raised 
claim of entitlement to service 
connection for a psychiatric disability, 
to include depression and bipolar 
affective disorder; (b) inform him of the 
information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request that he 
provide any evidence in his possession 
pertaining to his claims to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

The letter should also advise the veteran 
that a disability rating and/or effective 
date will be assigned in the event of 
award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

The veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims of 
entitlement to a TDIU and entitlement to 
service connection for a psychiatric 
disability, to include clinical 
depression and bipolar affective 
disorder.  The RO should attempt to 
obtain any referenced records and 
associate them with the other evidence 
in the claims file.  Any authorization 
necessary for release of such documents 
should be obtained from the veteran.  If 
any request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Adjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, to include clinical 
depression and bipolar affective 
disorder.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  The issue should be returned to 
the Board only if a timely substantive 
appeal is received in response to a 
Statement of the Case issued in response 
to a timely notice of disagreement.

3.  Then readjudicate the veteran's claim 
of entitlement to TDIU.  If the benefit 
sought is not granted, send him and his 
representative a supplemental statement 
of the case and provide the requisite 
time to respond before returning the 
claim to the Board for further appellate 
consideration, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


